Title: To George Washington from Comfort Sands, 1 June 1782
From: Sands, Comfort
To: Washington, George


                  
                     Sir,
                     Fishkill June 1st 1782
                  
                  Enclosed is the System you proposed for Issuing to the
                     Officers—as also our Amendment, which, if it meets with your approbation, we
                     will willingly agree to Issue in that way. The mode you proposed will be
                     attended with so many difficulties in settling the Accounts, &
                     especially, when a Regiment is devided, & the Quarter Master is only
                     with one part of it, that the Accounts cannot be settled regular—This will
                     prevent the Contractor from receiving his Money timely; & for want thereof the
                     Supplies may fail. 
                  We have the Honour to be, Sir, with great Respect, your
                     Excellency’s most Obedt & very hble servt
                  
                     Comfort Sands & Co.
                     
                  
                Enclosure
                                    
                     
                        
                           c. May 1782
                        
                     
                     System for Issuing to the Officers proposed.
                     The Officers of each Regiment to give a Return to the Quarter
                        Master every drawing day of the number of Rations they want, not exceeding
                        the whole number each Officer is entitled to.
                     The Quarter Masters having their Returns are to include them
                        in a Regimental Return, particularly specifying the name & Rank of
                        each Officer in the Regiment; & the number of Rations each is to
                        draw from the Contractors, & divide it among the Officers agreeable
                        to their Returns charging each Officer with what is respectively delivered
                        to him in an Account he is to keep for the purpose: & at the end of
                        the month to transmit the same to the Pay master Genl or his Deputy.
                     At the end of every Month when the Contractors produce their
                        Accounts in Philada for settlement, the Clerks of the Office shall take from
                        Regimental & other Returns the number of Rations drawn by each
                        respective Officer, & make it out in a proper Regimental Account
                        which shall be by them delivered to the pay master Genl who is to compare it
                        with the Return sent him by the Quarter Master. And what Ballance may appear
                        due to be by him paid to his Deputy or the Regimental Paymaster.
                     That all Issues made to Genl Officers & their Servants
                        shall be upon their own orders, & they to draw if they chuse to the
                        whole Amot of their Rations; & to be settled in the same way as the
                        Regimental Accounts.
                     The Contractors to make one draft for the Amount of the
                        Officers Rations: & another for the privates. And, in order that the
                        Company may have their full Weight upon a division of the whole the
                        Contractors to issue 4 lbs. of meat to every hundrd Rations, which the
                        Financier is to pay for at the rate prefixed for that Article in the
                        contract—When any article included in a Return is not in Store to be
                        delivered, the Quarter Master may draw any other in lieu thereof at the
                        prices fixed for the different Articles in the Contract: or take a due Bill
                        to be paid our of the first supply that comes into the Store afterwards.
                     
                  
                  
               